Citation Nr: 0301563	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-05 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and a neighbor


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran had active military service from December 1941 
to September 1942 and from April 1945 to June 1946.  He 
was a prisoner of war (POW) of the Japanese from April to 
September 1942.  He died in May 1990.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office 
(RO), which denied service connection for the cause of the 
veteran's death and determined that the appellant had no 
legal entitlement to accrued benefits.  The appellant 
appealed the cause of death claim, but she it does not 
appear that she intended to pursue the matter of 
eligibility to accrued benefits, as this claim was not 
specifically appealed. 


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
May 1990 at the age of 73.  The immediate cause of death 
was listed as typhoid fever, toxic.  

2.  At the time of the veteran's death, service connection 
was not in effect for any condition.  

3.  There is no evidence of record which reflects that the 
cause of the veteran's death from typhoid fever had its 
onset in service or was related in any way to the 
veteran's period of service, including his internment as a 
POW.  



CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 
of title 38 of the United States Code, concerning the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to the 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001).  In addition, VA has published new regulations 
to implement many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law is inconsistent as to whether the new 
law is to be given retroactive effect.  The Court has held 
that the entire VCAA potentially affects claims pending on 
or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from 
July 14, 1999, to November 9, 2000).  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
that had been decided by the Board before the VCAA, but 
were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
statement of the case (SOC) provided by the RO in March 
2002 and the supplemental SOC issued in August 2002, the 
appellant has been given notice of the information and/or 
medical evidence necessary to substantiate the claim 
presented.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as 
to the evidentiary development requirements of the VCAA).

In correspondence from the RO dated in August 2001, the 
appellant was advised of the provisions of the VCAA, and 
notified that VA would make a reasonable effort to obtain 
any additional evidence which might be identified as 
pertinent to the claim.  She was advised of what evidence 
the RO would attempt to retrieve, and of her 
responsibilities in obtaining such evidence (e.g., 
adequately identifying such records).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Likewise, it appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder.  She has 
not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an 
equitable disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to 
assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2001)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) 
(codified as amended at 38 U.S.C. § 5107(b) (West Supp. 
2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran had active military service from December 1941 
to September 1942 and from April 1945 to June 1946.  The 
veteran also has recognized status as a prisoner of war 
(POW) from April to September 1942.  A processing 
affidavit dated in June 1946 reflects that there were no 
reported wounds or illnesses.  The service medical records 
do not show that the veteran sustained any injuries, 
disabilities, or diseases during service.  The discharge 
examination report dated in January 1947 reveals no 
clinical abnormalities. 

A medical statement dated in March 1974 indicates that the 
veteran's suffered from conditions consisting of skin 
contracture of the left thigh, causing a limping gait; 
advanced pulmonary tuberculosis (PTB); and peptic ulcer.  
The doctor opined that the veteran had sustained a 
shrapnel wound to the left thigh in December 1941 during 
battle.  The doctor also opined that the veteran had 
almost total deafness in both ears, attributable to 
acoustic trauma from weapons in 1942.  He also indicated 
that, due to his POW experience, the veteran had problems 
which included epigastric pain, bleeding from the 
intestinal tract, and significant weight loss.  

By rating action of September 1974, the RO denied claims 
of entitlement to service connection for PTB, contracture 
of the left thigh, residuals of a shell fragment wound, 
and peptic ulcer.

The record contains a VA Form 10-0048, Former POW Medical 
History, which was completed by the veteran in August 
1989, at which time he was 72 years old.  The veteran 
indicated that he had sustained a shrapnel wound of the 
left thigh upon surrender.  He also stated that, while a 
POW, he suffered from conditions including dysentery, 
malaria, pneumonia, tuberculosis, beriberi, and 
malnutrition.  He reported that his current health 
problems included malnutrition, back pain, heart disease, 
ulcer, and rheumatoid arthritis.  

A VA POW examination was conducted in October 1989, at 
which time diagnoses of: cataracts of both eyes; myopia of 
both eyes; intestinal ascariasis, hypertrophic 
degenerative joint disease of the lumbar spine; bilateral 
sacroiliac arthritis; healed scar of the left thigh; and 
residuals of an old shrapnel wound were made.  There was 
no evidence of residuals of malaria, beriberi, or 
malnutrition, and no peptic ulcer disease was found. In 
November 1989 the veteran was seen by VA in reference to 
his reported pulmonary tuberculosis.  X-ray films of the 
chest were taken and a diagnosis of probable pulmonary 
tuberculosis, activity undetermined, was made.

In a February 1990 rating action, the RO denied 
entitlement to service connection for all of the 
conditions diagnosed during the October 1989 VA POW 
examination.

The veteran died in May 1990, at the age of 73.  The death 
certificate listed the cause of his death as toxic typhoid 
fever.  

The appellant, the veteran's surviving spouse, filed a VA 
Form 21-530, Application for Burial Benefits, in June 
1990.  In April 1998, she filed a claim of entitlement to 
service connection for the cause of the veteran's death 
and also requested accrued benefits.  She filed a VA Form 
21-534, claim fordependency and indemnity compensation and 
accrued benefits, in March 1999, at which time she 
reported that the veteran had died at the Pangasinan 
Medical Center (PMC).  

In June 1999, the RO wrote to the PMC to obtain the 
veteran's terminal medical records.  Records dated in 
early May 1990 were received in July 1999, including a 
record which reflects that the veteran died at the medical 
center due to conditions diagnosed as typhoid fever and 
endotoxic shock.

Entitlement to service connection for the cause of the 
veteran's death was denied by the RO in September 1999.

The appellant and two witnesses, her daughter (M.R.), and 
a neighbor (J.F.), presented testimony at a hearing held 
at the RO in February 2000.  M.R. testified that it was 
her understanding that her father died as a result of 
sickness, manifested by ulcer, fever, and chills and 
diagnosed as typhoid fever, incurred during his POW 
incarceration.  She indicated that the veteran had these 
symptoms when he was discharged from service, and treated 
them with herbal medicines due to lack of money.  The 
veteran's neighbor, J.F., testified that the veteran 
suffered from epigastric or stomach pains and bleeding for 
several weeks prior to his death, which was diagnosed as 
typhoid fever.  J.F. stated that he believed that this 
condition was incurred during World War II and was due to 
lack of food when the veteran was imprisoned.

A statement from the appellant and two lay statements from 
military comrades were submitted for the record, all of 
which were to the effect that the veteran's fatal typhoid 
fever was related to and caused by his POW experience.  
The appellant specifically contended that typhoid fever 
could be considered an anxiety state, a nutritional 
deficiency or as an organic residual of frostbite; thereby 
warranting application of the presumptive provisions in 
the VA regulations pertaining to POWs.  

A RO hearing officer denied entitlement to service 
connection for the cause of the veteran's death in 
February 2000.  The RO, citing Dorland's Illustrated 
Medical Dictionary, 27th Edition, page 623, explained that 
typhoid fever was an acute generalized, systemic febrile 
illness caused by Salmonella typhi, usually spread by the 
ingestion of contaminated food and water.  

In May 2000, a private medical statement was received from 
the veteran's attending physician.  The physician 
certified that the veteran was treated and confined to the 
hospital from May 2, 1990, until his death on May [redacted], 1990, 
during which time diagnoses of typhoid fever and endotoxic 
shock were made. 

In a statement dated in September 2002, the appellant 
urged that typhoid fever was akin to an anxiety state and 
should therefore be considered a presumptive disease for 
VA purposes.  She also maintained that his typhoid fever 
was a residual of dysentery from which the veteran 
suffered as a POW.


III.  Pertinent Law and Regulations

Service connection - in general

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may also be granted 
on a presumptive basis for certain chronic disabilities 
when manifested to a compensable degree within the initial 
post-service year.  38 C.F.R. §§ 3.307, 3.309(a) (2002).

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases shall 
be service-connected if manifested to a degree of 10 
percent or more at any time after discharge or release 
from active military, naval, or air service even though 
there is no record of such disease during service, 
provided the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  The list of 
presumptive diseases in the law does not include typhoid 
fever.  38 U.S.C.A. §§ 1110, 1112(b), 1113; 38 C.F.R. §§ 
3.1(y), 3.307(a)(5), 3.309(c).

The Board observes that, where a former POW claims 
disability compensation, omission of history or findings 
from clinical records made upon repatriation is not 
determinative of service connection, particularly if 
evidence of comrades in support of the incurrence of that 
disability during confinement is available.  Special 
attention will be given to any disability first reported 
after discharge, especially if poorly defined and not 
obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement, and 
the duration thereof, will be associated with pertinent 
medical principles in determining whether disability 
manifested subsequent to service is etiologically related 
to the POW experience.  38 C.F.R. § 3.304(e).

Service connection for cause of death

In order to establish service connection for the cause of 
the veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.312 (2002).

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents.  The 
standards and criteria for determining whether or not a 
disability is service-connected shall be those applicable 
under chapter 11 of this title.  38 U.S.C.A. § 1310(a) 
(West 1991 & Supp. 2002).

The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal 
or a contributory cause of death.  The issue involved will 
be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a) (2002).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2002).

A contributory cause of death is inherently one not 
related to the principal cause. In determining whether the 
service-connected disability contributed to death, it must 
be shown that it contributed substantially or materially; 
that it combined to cause death; that it aided or lent 
assistance to the production of death. It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (2002); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated 
disability.  In the same category there would be included 
service-connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  38 C.F.R. § 3.312(c)(2) (2002).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and 
general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) 
(2002).

There are primary causes of death which by their very 
nature are so overwhelming 
that eventual death can be anticipated irrespective of 
coexisting conditions, but, even in such cases, there is 
for consideration whether there may be a reasonable basis 
for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally 
be reasonable to hold that a service- connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2002).

IV.  Analysis

The appellant contends that the veteran's fatal typhoid 
fever is attributable to service, specifically his 
imprisonment as a POW.  She contends that typhoid fever 
resulted as residual of dysentery and other conditions 
from which the veteran suffered as a POW.  She also 
maintains that typhoid fever may be considered an anxiety 
state, a nutritional deficiency, or an organic residual of 
frostbite; thereby warranting application of the 
presumptive provisions in the VA regulations pertaining to 
POWs, or was incurred secondary to or as a residual of 
dysentery. 

The veteran was a former POW and, accordingly, certain 
conditions may be presumptively service-connected if 
manifested to a degree of 10 percent or more at any time 
after his discharge from service.  These conditions 
include beriberi, chronic dysentery, malnutrition or any 
other nutritional deficiency, psychosis or any of the 
anxiety states and organic residuals of frostbite.  
38 C.F.R. §§ 3.307(a)(5), 3.309(c) (2002).  However, 
typhoid fever is not among the conditions for which this 
presumption is afforded under 38 C.F.R. §§ 3.307(a)(5) and 
3.309(c).  As a combat veteran, the decedent was entitled 
to have any statement or testimony he presented accepted 
as satisfactory evidence of that incurrence.  See 
38 U.S.C.A. § 1154(b) (West 1991).  (The Board is 
assuming, for the purpose of our analysis, that the 
veteran, as a former POW, had engaged in combat with the 
enemy.)  

In reviewing the evidence of record, we note that the 
veteran had no service-connected disabilities at the time 
of his death.  The service medical records were entirely 
negative for treatment of any injuries, wounds, 
disabilities, or diseases during service.  While status as 
a POW from April to September 1942 has been established, 
there is no indication that the veteran suffered from 
typhoid fever while he was a POW, at any time during 
service, or at any point prior to the diagnosis made in 
May 1990, more than 40 years after service.

On his 1989 POW medical history questionnaire, completed 
more than 45 years after the veteran was a POW, he 
indicated that, while in captivity, he had suffered from 
conditions including dysentery, malaria, pneumonia, 
tuberculosis, beriberi, frostbite, and malnutrition.  The 
appellant now alleges that any one of these conditions may 
be causally related to the veteran's typhoid fever, which 
caused his death.  However, no competent or clinical 
evidence has been offered supporting that contention.  The 
Board notes that when the veteran was examined in October 
1989, there was no evidence of any residuals of malaria, 
beriberi, or malnutrition, or of peptic ulcer disease.  A 
finding of possible PTB, of undetermined activity, was 
made; however, the appellant does not allege, nor does the 
evidence reflect that this was in any way related to the 
cause of the veteran's death.  

Upon careful review of this case, the Board finds no 
medical evidence has been submitted to relate the 
veteran's death to service.  The appellant has contended 
in this appeal, without support in the medical record, 
that the veteran's typhoid fever was somehow related to 
his POW internment.  She has also specifically maintained 
that the veteran died from a presumptive disease specific 
to former prisoners of war under 38 C.F.R. § 3.309(c).  In 
this regard she contends that the veteran's typhoid fever 
should be categorized as an anxiety state, a nutritional 
deficiency, or an organic residual of frostbite, all of 
which are afforded presumptions under the aforementioned 
VA regulation.  

The Board finds no merit to the appellant's argument that 
typhoid fever amounts to one of the conditions listed 
under the VA regulations specific to former prisoners of 
war under 38 C.F.R. §§ 3.307(a)(5) and 3.309(c).  The 
qualifying conditions have been specifically enumerated, 
and clearly do not include typhoid fever.  Furthermore, 
the record fails to include any clinical evidence 
etiologically linking the veteran's typhoid fever to any 
of the conditions specifically enumerated under 38 C.F.R. 
§§ 3.307(a)(5) and 3.309(c), including dysentery.

The Board notes that the veteran was not service-connected 
for an anxiety state, a nutritional deficiency, or organic 
residuals of frostbite, or for any other disability 
(presumptive or otherwise) at the time of his death.  
However, even if we were to assume, arguendo, that the 
veteran did suffer from one or all of these conditions 
during service, the Board notes that the veteran died from 
typhoid fever.  There is no record that typhoid fever was 
diagnosed at any time prior to May 1990 or that typhoid 
fever was in any way etiologically related to service, or 
to any symptoms, disease, disability, or condition from 
which the veteran suffered therein.  In this regard, the 
Board must point out that the service medical records 
reflect that the veteran had no wounds, illnesses, or 
diseases upon separation from service.

The Board recognizes the appellant's sincere belief that 
the veteran's death was related in some way to service, 
specifically his POW experience.  Nevertheless, in this 
case, neither the appellant nor any of the other 
individuals presenting lay statements have been shown to 
have the professional expertise necessary to provide 
meaningful evidence regarding a causal relationship 
between the veteran's death and his active military 
service, including his POW experience.  See, e.g., Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring 
medical knowledge," aff'd sub nom. Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998), cert denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of 
competent medical evidence to warrant a favorable 
decision.  The Board is not permitted to engage in 
speculation as to medical causation issues, but "must 
provide a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  Here, the appellant 
has failed to submit competent medical evidence to provide 
a nexus between any in-service injury or disease and the 
condition that caused and contributed to cause the 
veteran's death, and any such conclusion by the Board 
would therefore be purely speculative in nature.  The 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause 
of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

